AO 106A (08/18) Application fora Warrant by Telephone or Other Reliable Electronic Means
UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched

or identify the person by name and address) Case No. 1:20MJ166-!

Information associated with the
brandon@helpthemedia.com and
info@helpthemedia.cam email accounts

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

eee Samer Sammars” Soe”

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 

See Attachment A
located in the Eastern District of Michigan , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
os evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
raf property designed for use, intended for use, or used in committing a crime;
(1a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 1343 Wire Fraud
18 U.S.C, § § 1956 and 1957 Money Laundering

The application is based on these facts:
See-attached Affidavit

ra Continued on the attached sheet:

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

/sf Alberto G. Sanabria

 

Applicant’s signature

Alberto G. Sanabria, Postal Inspector, USPIS

 

Printed name and title

On this day, the applicant appeared before me via reliable electronic means, that is by telephone, was placed under

oath, and attested to the contents of this Application for a search warrant in accordance wj eguirements of
Fed, R. Crim. P, 4.1. NM olitis

Date: 6/23/2020 5:15PM

 

 

Judge's signature
City and state; Durham, North Carolina Joe L. Webster, United States Magistrate Judge

 

 

Printed name and title

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 1 of 57

 
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

IN THE MATTER OF THE SEARCH OF:.

INFORMATION ASSOCIATED WITH THE
BRANDON@HELPTHEMEDIA.COM AND
INFO@HELPTHEMEDIA.COM EMAIL
ACCOUNTS

Case No. 1:20MJ166-1

Filed Under Seal

THAT ARE STORED AT PREMISES
CONTROLLED BY
A2 HOSTING, INC,

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Alberto G. Sanabria, being first duly sworn, hereby depose and state as follows:
INTRODUCTION

1. I am a United States Postal Inspector with the United States Postal Inspection
Service (“USPIS”), and have been so employed for the past seven years. During this time, I have
been assigned to the Financial Crimes team where my duties include the investigation of fraud-
related criminal statutes, including, but not limited to, wire fraud and money laundering. I have
received formal classroom training from the United States Postal Service Inspection Service
(“USPIS”) during the 12-week Postal Inspector Basic Training Academy in Potomac, Maryland.
T have received formal instruction from U.S. Postal Inspectors as well as other federal, state, and
local law enforcement agents who have done extensive work in the areas of mail theft, bank fraud,
and identity theft. Recently, I have been assigned to work with the U.S. Department of Justice and
other law enforcement partners to investigate possible fraud associated with the stimulus and
economic assistance programs created by the federal government in response to the COVID-19

pandemic. Based on my training and experience, I am familiar with the current method of

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 2 of 57

 

 
operation that individuals and groups are using to fraudulently solicit victims, via electronic mail
and other means, to send money in exchange for financial assistance.

STATUTES VIOLATED, PREMISES TO BE SEARCHED, AND
PROPERTY TO BE SEIZED

2. Based on the facts as set forth in this affidavit, 1 submit there is probable cause to
believe that Brandon Rashad Lewis (“LEWIS”), president of Lewis Revenue Group, LLC

(“LRG”), has committed violations of Title 18, United States Code, Sections 1343 (Wire Fraud),

1956 (Money Laundering), and 1957 (Engaging in Monetary Transaction in Property Derived from

‘Specific Unlawful Activity) (collectively, the “SUBJECT OFFENSES”).

3. I submit that there is probable cause that evidence of the SUBJECT OFFENSES is
contained in information associated with certain email accounts that are stored at premises
controlled by A2 Hosting, Inc. (hereinafter “A2 Hosting” or the “Provider”), a multi-service web
hosting company and email provider headquartered at 2000 Hogback Rd #6, Ann Arbor, Michigan
48105. The items to be searched are brandon@helpthemedia.com (“SUBJECT ACCOUNT 1”)
and info@helpthemedia.com (“SUBJECT ACCOUNT 2” and, together with SUBJECT
ACCOUNT 1, collectively, the “SUBJECT ACCOUNTS”), which are also described in
Attachment A.

4, This affidavit is made in support of an application for a search warrant under 18
U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require A2 Hosting to disclose to the
government copies of the information (including the content of communications) relating to email
accounts further described in Section I of Attachment B. Upon receipt of the information described

in Section I of Attachment B, government-authorized persons will review that information to

locate the items described in Section II of Attachment B.

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 3 of 57

 

‘

 
5. Concurrent with this application, the government is seeking authority for two
additional email search warrants under the aforementioned statutes, for which separate affidavits
have been submitted, | |

6. The facts and information in this affidavit are based upon my personal knowledge
as well as the observations of other law enforcement agents and others involved in the
investigation. This affidavit is intended to show merely that there is sufficient probable cause for
the requested warrants and does not set forth all of my knowledge about this matter.

JURISDICTION

7. This Court has jurisdiction to issue the requested warrants because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C.°§§ 2703(a), (b)(1)(A), &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

E-MAIL HOSTING PROVIDERS

8. Email hosting providers offer services such as “mail éxchange” or “MIX” entry
which delivers email for a domair to a different server than the one where the website itself is
hosted. For example, in this matter, the investigation revealed that Namecheap, Inc. dba
Namecheap.com (hereinafter “Namecheap”) hosts the domain names at issue while the following
entities provide the email hosting services relating to those domains.

9, A2 Hosting provides email hosting for the helpthemedia.com domain (the “HELP
THE MEDIA DOMAIN”), including but not limited to the SUBJECT ACCOUNTS.

10. Endurance International, through its subsidiaries, provides email hosting for the Irg-
group.net and americanrelief.org domains, including the brandon@helpthemedia.com and

info@helpthemedia email accounts.

r

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 4 of 57

 

 
11. Hawk Host Inc. provides email hosting for the. lewisrevenuegroup.com domain, —

including the brandon@lewisrevenuegroup.com and info@lewisrevenuegroup.com email
accounts.
PROBABLE CAUSE
Probable Cause Summary

12. Asset forth in greater detail below, there is probable cause to believe that LEWIS,
who resides and has committed the acts described below in the Middle District of North Carolina,
has committed violations of the wire fraud and money laundering statutes because, beginning in
or around April 2020, LEWIS created a “COVID-19 Relief Fund” purportedly managed and
‘ overseen by LEWIS as president of LRG and with supposed funding from well-known
corporations. Through targeted email marketing, Facebook ads, and other methods, LEWIS
directed potential grant applicants to the “lewisrevenuegroup.com” website, which instructed
applicants to fill out an application for the fund. LEWIS promised “guaranteed funds” of between
$12,500 and $15,000 in exchange for an upfront “reservation fee” of between $995 and $1200,
respectively. The April 2020 roll-out of LEWIS’ COVID-19 Relief Fund coincided with—and
took advantage of—small business owners’ desperation in light of the challenges they faced
seeking COVID-19 relief funds through official government programs. LEWIS encouraged
potential grant applicants to research him and his fund, directing them to websites with purported
news articles about LEWIS and the fund. However, the investigation suggests that these supposed
news articles were largely either paid content likely, financed by LEWIS or hosted on a website
that LEWIS controlled. In the eleven days between April 16 and 27, 2020 alone, at least $112,040
from 113 individuals or entities was paid to LEWIS, nearly. all of which included an invoice memo

for “Obtain Relief Grant;” however, the government is not aware of any individuals or entities

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 5 of 57

 

 
who have received their finds. Moreover, in May 2020, LEWIS created another purported relief
fund called the “American Relief Fund.” LEWIS created a separate website, “americanrelief.org,”
through which he offered a $5,000 grant for individuals and small businesses. On the website,
LEWIS claimed that the “American Relief Fund” was sponsored and funded by multiple, well-
known corporations and even used trademarks and/or logos of those corporations. After speaking
with law enforcement, at least three of the corporations have denied any affiliation with LEWIS
or the American Relief Fund, and made clear that they did not grant LEWIS or LRG permission
to use their intellectual property.
The CARES Act

13. In or around March 2020, the Coronavirus Aid, Relief, and Economic Security
(“CARES”) Act was enacted to provide emergency financial assistance to the millions of
Americans who are suffering the economic effects caused by the COVID-19 pandemic. The
CARES Act established several new temporary programs and provided for expansion of others,
including programs created and/or administered by the United States Small Business
Administration (“SBA”).

The Economic Injury Disaster Loan Program

14. One source of relief provided by the CARES Act was the expansion of the SBA’s
existing disaster-related program, the Emergency Injury Disaster Loan (“EIDL”), which provides
Ioan assistance for small businesses and other eligible entities through low interest loans of up to
$2 million that can provide vital economic support to help overcome the temporary loss of revenue
due to COVID-19. Additionally, as of the end of March 2020, the CARES Act authorized up to
$10 billion in grants or “advances” of up to $10,000 each, to be provided within three days of a

successful application and that did not need to be repaid. The EIDL Program does not require

Case 1:20-mj-00166-JLW Document 1 Filed 06/23/20 Page 6 of 57

 

 
payment of an upfront or “reservation” fee and does not “guarantee” funds to all who apply. In
fact, during and shortly after the expanded EIDL Program roll out in early April 2020, it was
widely reported that, although the grants of up to $10,000 were supposed to have been provided
to small business owners within three days of successfully applying, “[d]emand for the EIDL loans
and grants quickly overwhelmed the system, leaving many applicants without funds weeks
later....The SBA .-, . ha[d] received well over 3 million applications [and] . .. [a] shortage of
funds threaten[ed] to limit the size of grants and loans small businesses receive.”!
LEWIS Advertises the Purported “COVID-19 Relief Grant” and Fund through Targeted

Email Marketing, Directing Small Business Owners to a Promotional Article on the
Website “LewisRevenueGroup.com”

15. Onor about April 15, 2020, I reviewed a complaint filed by a small business owner
located in New York (“Complainant 1”), regarding a suspicious email Complainant 1 received on

or about April 13, 2020 from brandon@lewisrevenuegroup.com. The body of the email contained

the following message:

I contacted you through the chamber of commerce website. This
email is very important. You have probably heard about the SBA’s
COVID-19 relief funds for small businesses. Many people are
making a huge mistake on the SBA’s application that completely
disqualifies you from receiving funds. Read the article below to
learn about this huge mistake:
https://lewisrevenuegroup.com/relief-article.html.

The signature line at the end of the email listed Brandon Lewis as the president of LRG.
16. On April 22, 2020, I received information about a second complainant

(“Complainant 2”) who also received an email from brandon@lewisrevenuegroup.com on or about

4

 

1 Washington Post, April 15, 2020 available at
https://www.washingtonpost.com/business/2020/04/15/another-sba-program-is-severely-
backlogged-running-low-funds/.

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 7 of 57

 
April 13, 2020, containing the same content. Complainant 2 is the executive director of a business
in New York.

17. Both Complainant 1 and Complainant 2 were able to provide email header
information associated with the emails, which identifies the following Internet Protocol (“IP”)
address as being associated with the sender: 173.94.187.242.? As described in greater detail
below, this IP address is linked to emails and phone numbers associated with LEWIS and LRG.

18. The email hyperlink embedded on both emails—
https://lewisrevenuegroup.com/relief-article.htmi—directed users to a webpage within
lewisrevenuegroup.com titled, “The Most Important Article You Can Read, Don’t lose out on
COVID-19 relief funds for your business.” The website’s author identified himself as “Brandon
Lewis, President and Founder of investment firm Lewis Revenue Group.” Moreover, the website
purported to provide guidance on “how to receive a guaranteed $15,000 relief grant for your small
business.” The website also purported to provide information regarding SBA emergency relief
grant and the “huge mistake” that purportedly disqualifies small business owners from receiving
the SBA grant. In addition, the website stated that “the fund has up to $250 million available for
small businesses (and up to $150 million: for individuals)” A screenshot of thé
https://lewisrevenuegroup.com/relief-article.html webpage as it appeared on or about April 16,

. 2020, is attached hereto as Exhibit 1,

 

? The emai] header is a code snippet in a Hypertext Markup Language email, which contains
metadata about the sender, recipient, IP address, email’s route to get to the inbox, and various
authentication details and enables investigators to, among other things, identify and trace the
source of the email through its “IP Address,” as was done here.

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 8 of 57

 

 
. 19. The investigation has revealed that the lewisrevenuegroup.com domain is hosted
by Namecheap. A review of the “Contact Us” section of the lewisrevenuegroup.com domain lists
info@lewisrevenuegroup.com as the contact email address for inquiries. Records obtained from
Namecheap reveal that LEWIS purchased and created the lewisrevenuegroup.com domain on July
12, 2019. The username on the account is listed as “Rushindo” while the user address, phone
number, and email address associated with the domain have all been previously linked to LEWIS.
_ Furthermore, the login history on the account related to user “Rushindo” shows the IP address
173.94.187.242 as the primary IP address used to login to Namecheap servers from May 2017 to
May 2020. Records obtained from Namecheap also confirm that LEWIS purchased and created
three additional domain names hosted by Namecheap, including: (i) the HELP THE MEDIA
DOMAIN; (ii) Irg-group.net; and (iii) americanrelief.org. My review of LEWIS’ Bank of America
| account records also reflect payments to Namecheap for these domain names during this time |
period.
LEWIS Promises “Guaranteed” Funding In Exchange for an Upfront “Reservation Fee”
20. On his webpage “https://lewisrevenuegroup.com/relief-article,html,” LEWIS
instructed potential grant applicants “how to get a guaranteed $15,000 grant for your small
business (in addition to the SBA grant).” LEWIS advised that small businesses can “purchase a
reservation for $1200” to receive a grant through the COVID-19 Relief Fund. LEWIS stated that _
“flor all reservation holders, I will send you a link to the application as soon as the relief fund is
open for applications, which is early next month.” LEWIS went on to explain:
Once the relief fund is open for applications, your reservation holds
your $15,000 grant for 7 days. If you have a reservation you are
guaranteed to be awarded the $15,000 grant as long as you submit

your application within the first 7 days of the relief fund being open
* for applications.

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 9 of 57

 

 
Grants will be dispersed via direct deposit beginning two weeks
after the relief fund is opén for applications. Everyone that is
awarded a grant will receive an email that instructs you to be on the
look out for a direct deposit at your bank.

21. LEWIS expiained that “[a]s the creator and administrator of this relief fund, I have
the sole power and authority to reserve grants for small businesses.” LEWIS went on to guarantee
that “[e]very approved small business application will receive exactly $15,000. Unlike the SBA
grants, it doesn’t matter how many employees you have. Everyone gets $15,000 if your application
is approved.” LEWIS states that the grants are issued on a “first come first serve basis” and
cautions that “the grants [will] be gone within the first few hours of the relief fund being open for
applications.”

22. The website directed users to “purchase a reservation and lock in your $15,000
grant,” through a link titled “click here.” On April 16, 2020, I clicked on the link which directed
me to a secure “Square” checkout site that was non-operational at that time. Square, Inc.
(hereinafter “Square”) is a financial services and payment processing company that allows
businesses. to accept and receive credit card payments. From on or about April 16, 2020 to April
24, 2020, I periodically checked that particular Square checkout site and noticed the site remained
non-operational. Upon checking the site on or about April 25, 2020, I observed the Square
checkout link was active and listed the following information: “Lewis Revenue Group.”
“Reservation for COVID-19 Relief Grant” and “$1,200,” followed by fields that allowed a user to

enter an email address, full name, and credit card information. A screenshot of the Square

checkout site as it appeared on April 30, 2020, is attached hereto as Exhibit 2.

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 10 of 57

 

 
23. The website further described how LEWIS is the creator and administrator of the
relief fund, and has sole power and authority to reserve grants for small business owners and

claimed: “[o]ur investment firm set up this COVID-19 relief fund!”

LEWIS Falsely Touts that LRG and the COVID-19 Relief Fund are Affiliated with and

Sponsored by Well-Known Corporations

24, The webpage https://lewisrevenuegroup.com/relief-article.htm! also claimed that
LRG “worked together with multiple corporations to organize the largest corporate funded
COVID-19 relief fund to date.” The website stated that “the fund has up to $250 million available
for small businesses (and up to $150 million for individuals).”

25. To persuade users “why you can trust me to provide 100% accurate information
about this new relief fund” the website stated that LRG has been featured on websites such as USA
Weekly, NBC News, CBS News, Boston Herald, Fox News, and Forbes. However, our
investigation suggests that this purported news coverage was largely either paid content financed
by LEWIS or hosted on a website that LEWIS controlled.

26. On April 10, 2020, an article titled “New COVID-19 Relief Fund for Individuals
and Small Businesses” appeared on “CBS19news.com.” CBS 19 News is a licensed commercial
television station based in Charlottesville, VA. Closer inspection of the CBS 19 News article
reveals that it was actually a press release distributed by the independent third-party content
provider, ABNewswire.com. ABNewswire is a press release distribution service where users can
create their own press releases and have the press release distributed through a network of outlets,
such as the CBS 19 News. Review of records obtained from PayPal reveal that, from 2017 to
2019, LEWIS paid ABNewswire approximately $400 for services listed as single press release

distribution and monthly subscriptions for multiple press release distributions.

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 11 of 57

 

 
27. Open source searches reveal that the same press release distributed by ABNewswire
also appeared on at least the following three websites: WFXG Fox News in Augusta, Georgia;
WRCB-TV in Chattanooga, Tennessee; and MarketWatch, a financial news outlet headquartered
in New York, New York.

28. The press release, also available on ABNewswire.com, announced the following .
information:

The new COVID-19 relief fund is being funded by a group of
corporations that have pooled funds. It is rumored that some of
those corporations include AT&T, Exxon Mobil, General Motors,
Home Depot and Target. The official list of corporate funders will
be listed on the relief fund’s website when it launches in the
upcoming weeks. The relief fund was set up by Brandon Lewis,
President of Lewis Revenue Group, an investment firm in North
Carolina. Lewis also administers and oversees the relief fund.
The press release also contains a link directing users to the website “covid] 9grant.org” to complete
the application. The press release lists the following information under “Media Contact:”
Company Name: Lewis Revenue Group
Contact Person: Brandon Lewis
Email: brandon@lewisrevenuegroup.com
Phone: 1 (888) 221-9073
Country: United States
Website: http://covid 1 9grant.org

29, On April 16, 2020, I reviewed the “covid19grant.org” website which listed the
following information, “COVID-19 Relief Grant Coming Soon, Begin Application COMING
SOON ....” Our investigation revealed that covid! 9grant.org is hosted by GoDaddy.com, LLC
(hereinafter “GoDaddy”). Records obtained from GoDaddy reveal that LEWIS purchased and

created the covid1 9grant.org domain on or about April 9, 2020. The address, phone number and

email address associated with the domain have all been previously linked to LEWIS. Further,

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 12 of 57

 

 
LEWIS paid for covid19grant.org using a credit card bearing his name on a computer accessing
the internet via the IP address 173.94.187.242, which has been linked to LEWIS.

30. Further, through open source searches, I was unable to locate any information to
suggest that the well-known corporations referenced in the press release — AT&T, Exxon Mobil,
General Motors, Home Depot and Target — are, in fact, affiliated with LRG, LEWIS, or the

COVID-19 Relief Fund.

31. PayPal records also reveal that, since 2017, LEWIS has paid for press release

services and used online digital platforms to facilitate the posting of press releases he is believed
to have created on websites such as Forbes, Huffington Post, and USA Weekly. As an example,
PayPal records show that on or about August 17, 2017, LEWIS paid the merchant “fiverr.com,”
an online freelance writing marketplace, $52.50 for services titled, “Write and publish your guest
post on Forbes.”

32. Financial records also reveal a history of payments to numerous online services
related to website “traffic bots.” These traffic bots are known, in part, as non-human website
traffic generators that’create the impression that a website has more views than it really does.
Additionally, payment records show that LEWIS conducted purchases on websites that sell

- fictitious or fabricated social media followers, “likes,” and “views,” to assist users with quickly
building a social media profile. In my training and experience, individuals who engage in the use
of these media to fabricate online presence are likely to do so in an effort to make their website or
social media page—and underlying business—appear more popular or legitimate than it really is.

t

LEWIS Advertises the Purported “COVID-19 Relief Fund” through Facebook Ads,
Directing Small Business Owners to the Website “USA Weekly.com”

33. On April 23, 2020, I learned of a complaint by a small business owner

(“Complainant 3”) regarding LEWIS and LRG. On April 15, 2020, Complainant 3 saw a Facebook -

Case 1:20-mj-O0166-JLW Documenti Filed 06/23/20 Page 13 of 57

 

 
advertisement from “USA Weekly,” which automatically directed Complainant 3 to the following
webpage: “https://usaweekly.com/home/2020/04/14/guaranteed-12500-covid-19-relief-grant-for-
small-businesses/.” A review of this webpage shows it to be a USA Weekly press release written
in the style of a news article claiming that small businesses can receive $12,500 or more through
the COVID-19 Relief Fund offered by LEWIS listing LEWIS as an entrepreneur and president of
LRG. It specifically states that LEWIS came up with the idea to assist small businesses with the
relief fund and claims that the COVID-19 Relief Fund has at least $600 million in relief grants
available for small businesses. In order for users to secure the $12,500 (or greater) grant—which
_ does not need to be repaid—they must pay an upfront fee of $995.

| 34. Complainant 3 subsequently emailed the contact associated with the USA Weekly
advertisement to express interest in receiving the grant. Complainant 3 received an email response
from the email address brandon@Irg-group.net, which has also been linked to LEWIS and LRG,

as described in another affidavit filed concurrently today. That email promised to assist

Complainant 3 with obtaining COVID-19 relief funds totaling $12,500 or more within 30 to 60 ©
\

days. The email additionally stated that in order for Complainant 3 to receive the funds, a service
charge of $995 would have to be paid through a Square payment link provided in the email. The
signature line on the email identified the sender as “Brandon.” The IP address found within the

email header information of this email was also discovered to be 173.94.187.242 (i.e., the same IP

address that sent emails to other individuals, as described above in paragraph 17, which has been

linked to LEWIS and LRG). As indicated above at paragraph 19, records from Namecheap reveal
that LEWIS purchased and created lewisrevenuegroup.com on July 12, 2019.
35. | Complainant 3 responded to the email requesting to speak with someone over the

phone about six small businesses Complainant 3 owned.’ On April 16, 2020, Complainant 3

Case 1:20-mj-00166-JLW Document 1. Filed 06/23/20 Page 14 of 57

 

 
received a phone call from (336) 558-2563 and spoke with an individual who identified himself
as, and is believed to be, LEWIS. This is the same phone number that LEWIS provided to various
service providers discussed herein, including Namecheap, GoDaddy, and Square, and which
investigators also confirmed as being associated with LEWIS and LRG via a law enforcement
database. LEWIS confirmed the $12,500 payments were guaranteed grants that did not have to be
paid back and the $995 fee would be refunded if Complainant 3 did not receive the funds. LEWIS

also stated he had access to non-profit organizations and major corporations that funded the

account. LEWIS additionally told Complainant 3 that he secured funding from 32 corporations .

and had received grants for all of his small business owners due to his access and connections.
LEWIS also advised that Complainant 3 could dispute the credit card charges if something went
wrong.

36. Later that day, Complainant 3 emailed brandon@Irg-group.net with details related
to the six businesses for which Complainant 3 wished to receive grants and LEWIS replied with
an email containing six separate Square links containing invoices of $995 for each of the six
businesses. A review of the Square payment invoices show the following terms:

Lewis Revenue Group will obtain $12,500 or more in COVID-19
relief funds for client within 30 to 60 days. The funds will be
obtained from corporations, foundations, and non-profits.[;]
Lewis Revenue Group will apply for the relief funds on behalf of
client. [5]
These funds do NOT have to be paid back.[; and]
If Lewis Revenue Group unsuccessful at obtaining at least $12,500
in COVID-19 relief funds within 30 to 60 days, client will receive a
full 100% refund.
37. On or about April 17, 2020, Complainant 3, concerned about the statement that

credit card charges could be disputed if the grants were not approved, emailed LEWIS asking for

Case 1:20-mj-00166-JLW Document1 Filed 06/23/20 Page 15 of 57

 
references. LEWIS responded by sending Complainant 3 links to websites such as Forbes and
USA Weekly.

38. Complainant 3, who has a background in online marketing and social media,
undertook to independently verify the legitimacy of LEWIS and LRG as well as the USA Weekly
Facebook ad and website prior to filing a complaint with law enforcement. Complainant 3
provided investigators with records that show certain aspects of the USA Weekly Facebook page,
such as the number of users or fans and the page owner, were fabricated to promote the USA
Weekly website, including that the profile picture associated with the sole user of the USA Weekly
Facebook page is a widely-used image and not unique to that user.

39. As described previously in this affidavit, LEWIS’ financial records show that he
had previously paid for press release services and used online digital platforms to facilitate the
posting of articles he is suspected of creating on USA Weekly. A WHOIS inquiry into the domain
USA Weekly.com (i.e., the . parent domain of the webpage
https://usaweekly.com/home/2020/04/1 A/guaranteed- 12500-covid-19-relief-grant-for-small-
businesses/) reveals it to be a domain hosted by GoDaddy. GoDaddy records show that domain
was registered by LEWIS on February 19, 2018. Additionally, GoDaddy records show the
physical address of 3859 Battleground Ave., Greensboro; NC 27410 as being associated with this
particular domain, which, as described below, was listed on the LRG website, but, is neither
associated with LEWIS nor a real address.

Lewis Revenue Group Is Not a Licensed Investment Firm or Charitable Organization

40. | LewisRevenueGroup.com describes LEWIS’ company as an “investment firm with
a focus on the tech space,” including software development and information technology services.

The website additionally states that LRG, “provide[s] clients with, an array of municipal banking

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 16 of 57

 
and underwriting products. Through our financing strategies, client-centric modeling, credit
analyses and a strong sales and trading platform, we help minimize the cost of borrowing and

enhance debt flexibility.” North Carolina state-law requires that both financial institutions and

entities offering insurance products be licensed in the state. A search of current North Carolina.

‘state-chartered bank and trust companies reveals that neither LEWIS nor LRG is a regulated
financial institution in the state of North Carolina. Similarly, a search of the North Carolina
Department of Insurance reveals that neither LEWIS nor LRG is licensed to provide insurance
products in the state of North Carolina.

41. : The investigation further revealed that neither LEWIS nor LRG is registered in the
state of North Carolina as an investment firm, as required by law. Searches in the records of the
Financial Industry Regulatory Authority (“FINRA”) and the United States Securities and
Exchange Commission (“SEC”), further reveal that neither LEWIS nor LRG is registered as a
member of FINRA, or as a registered Investment Adviser with the SEC, as is generally required
for firms that manage more than $25 million. Open source searches for LEWIS and LRG show
no independent confirmation that he or the corporation are a legitimate investment firm operating
in North Carolina.

42. The investigation also revealed that neither LEWIS nor LRG is registered in the
state of North Carolina as a charity. Under North Carolina Law, any organization or person that
intends to directly solicit contributions must register as a charity through the North Carolina
Charities Division. A search of the North Carolina Charitable Solicitations and Licensing database
revealed, however, that neither LEWIS nor LRG is registered to fundraise in North Carolina.
Additionally, open source searches for LEWIS and LRG failed to show any confirmation (other

than on LEWIS’ own websites) that LEWIS, or LRG, are affiliated in any way with sponsor or

Case 1:20-mj-00166-JLW Document 1. Filed 06/23/20 Page 17 of 57

 

 

 
benefactor corporations or organizations which, according to the
https://lewisrevenuegroup.com/relief-article.html webpage, have donated or raised a total of $400
million.

Contrary to Information on the LRG Website, LRG’s Only Office Location is LEWIS’
Current Residence

43. LewisRevenueGroup.com identifies LRG’s business address as 3859 Battleground
Avenue, Suite 206, Greensboro, NC 27410. On April 17, 2020, I attempted to verify the business
was being operated at the 3859 Battleground Avenue location. After being unsuccessful in
locating suite 206 for that address, I called the property manager for the business complex. The
manager ‘advised that suite 206 did not exist at the 3859 Battleground Avenue location.
Additionally, when asked if there were any tenants by the name of LEWIS or LRG, the manager

said there were no tenants at the business complex by those names.

Analysis of LEWIS’ Merchant and Personal Financial Accounts Revealed
Significant Activity, Including More than 100 Payments of $995 and Associated with
“Obtaining Relief Grant[s]” From April 15, 2020 to April 27, 2020

44. Records obtained from Square show that LEWIS created a merchant account with

 

Square, account identification number 9PZH61WZGO013X, on December 16, 2018, under the
business name “Lewis Revenue Group.” LEWIS linked his Square account to his Bank of America
(“BOA”) checking account ending in 4184 the same day. Additionally, the Square account records

show that LEWIS listed SUBJECT ACCOUNT 1 as his primary email contact, together with the

name, date of birth, social security number, address, and phone number as all being linked to

LEWIS. Account login records identify the IP address 173.94.187.242 as being the primary IP
address used to log into LEWIS’ Square account.
45. Analysis performed on LEWIS’ Square account ending GO13X found 113

payments made to LEWIS between April 15, 2020 and April 27, 2020 totaling $112,040.00

\

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 18 of 57

 

 

 
_ traceable to the COVID-19 Relief Fund scheme. Of these payments, 109 were in the amount of
$995 and included the following invoice memo: “Obtain Relief Grant.” Three .additional
payments in the amount of $995 did not include an invoice memo. One payment in the amount of
$600 included the following invoice memo: “Obtain Relief Grant (Deposit to Hold Spot).” The
timeframe, invoice amount, and/or invoice memo were consistent with indicators relating to the
purported COVID-19 Relief Fund grant and associated “reservation fee” detailed by interviewed
complainants and victims.

46. Some of the invoice memos also listed the specific names of the businesses making
the purchases. I discovered the invoices that listed the business names were associated with other
Square invoices that were linked together through the same IP address, This is consistent with a
customer who owns multiple businesses and submits several Square payments using the same
computer, which would capture the same IP address. As previously referenced in this affidavit,
Complainant 3 received six Square invoices each for $995 which listed each of the businesses
under the invoice name. Similarly, the invoice name section of the Square records also listed the
following businesses that were linked through the same IP address as seen below in Table 1.

Table 1

Square Customer IP Address and Inveice Name Link

 

Date __—s«| IP Address | Invoice Name _

4/20/2020 | Ending 108.18 Obtain Relief Grant for Business 1
4/20/2020 | Ending: 108.18 Obtain Relief Grant for Business 2
4/20/2020 | Ending 108.18 Obtain Relief Grant for Business 3
4/20/2020 | Ending 108.18 Obtain Relief Grant for Business 4

 

 

 

 

 

 

4/22/2020 | Ending 135.159 | Obtain Relief Grant for Business 5
4/22/2020 | Ending 135.159. | Obtain Relief Grant for Business 6

 

 

 

4/22/2020 | Ending 229.178 | Obtain Relief'Grant for Business 7
4/22/2020 | Ending 229.178 _| Obtain Relief Grant for Business 8

 

 

 

 

 

 

 

Case 1:20-mj-00166-JLW Document 1 Filed 06/23/20 Page 19 of 57

 

 
a

}

 

4/23/2020 | Ending 191.54 Obtain Relief Grant for Business 9
4/23/2020 | Ending 191.54 Obtain Relief Grant for Business 10

 

 

 

 

 

 

As part of the investigation, I have undertaken to identify and interview the victim business owners
listed above who have submitted payments to LEWIS through Square.
Victim I

47. . On June 3, 2020, I interviewed the victim who paid the above Square invoices
associated with Businesses 1 through 4 on April 20, 2020 (“Victim 1”). Victim 1 is the principal
owner of Business 1 and Business 2. Victim 1’s relative is the principal owner of Business 4 and
a second relative is the principal owner of Business 3. Business 1, 2, 3 and 4 are each located
outside of North Carolina in Ohio. Victim 1 advised that the second relative sent Victim 1 the
same USA Weekly website link previously mentioned in paragraph 33 of this affidavit. Victim 1
stated the USA Weekly article contained information about guaranteed grants of $12,500 for small
businesses that did not have to be repaid. Victim 1 also mentioned the article stated the $995 fee
to apply for the grants, which would be funded by major corporations, would be refunded if the
applicant did not receive the grants.

48. Victim 1 reviewed the information on the website and subsequently conducted
online research on LEWIS and the COVID-19 Relief Fund to confirm the legitimacy of the grant.
LEWIS’ significant online presence as well as his representation as being a legitimate business
owner influenced Victim 1’s decision to apply for the grants.

49, On April 20, 2020, LEWIS corresponded with Victim 1 via
brandon@lewisrevenuegroup.com, stating:

Since you contacted us, it is safe to assume you understand a little
about what we are doing to help small businesses. In a nutshell, if
you have 500 employees or less, we can help you obtain COVID-19

relief funds from corporations/foundations totaling $12,500 or more
within 30 to 60 days. Even sole proprietors and independent

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 20 of 57

 

 
contractors are eligible. These funds do NOT have to be paid back.
These are not loans. No minimum revenue requirements. We
charge $995 for this service. Once payment is made, we will email
you a form to complete with information about your business. Once
the form is completed, we will take care of everything from there
and apply for the funds with corporations/foundations. Once you
have been awarded the relief funds, we will contact you and let you
know. We offer a full money back guarantee if you don't receive at
least $12,500 in relief funds within 30 to 60 days. As you have
mentioned, we have been bombarded with emails after several news
outlets featured us, therefore we are only accepting a few more
clients. If you would like to move forward, please let me‘know and
send me your full name and company name. I will send you an
invoice that includes all the terms. You mentioned having several
companies/non-profits. We can secure relief funds for them all,
‘ though you will be billed separately for each organization.

50. Victim 1 authorized LEWIS to proceed and LEWIS emailed Victim 1 four separate
Square invoices for each of the businesses. Victim 1 made four payments of $995.00 to LEWIS
via credit card the same day. |

51. Victim 1 also advised that each of the four businesses, which have been grossly
impaired as a result of COVID-19 restrictions, would be severely damaged if they did not receive
the promised grant funding or refund of the application fees. As of June 16, 2020, Victim 1 had
not received the promised Covid-19 Relief Grant funds, or a refund.

Victim 2

52. On June 4, 2020, 1 interviewed an individual located in Michigan (“Victim 2”).
Victim 2, co-owner of Business 9 and 10, paid the above Square invoices associated with those
businesses on April 23, 2020. On or about April 20, 2020, Victim 2 saw an article on Facebook
. that Victim 2 believed to be from the USA Today publication. Victim 2 recalled the advertisement

listed information about guaranteed grants of $12,500 for small businesses. The advertisement

additionally promised applicants a money back guarantee for the initial application fee of $995.

|

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 21 of 57

 
53.  Afterreviewing the advertisement, Victim 2 independently researched the company
mentioned in the advertisement, LRG. Victim 2 emailed LEWIS on or about April 20, 2020, at
brandon@lewisrevenuegroup.com regarding Victim 2’s interest in obtaining a grant. LEWIS
responded from -brandon@!Irg-group.net and described details of the grant. Victim 2 requested
assurances from LEWIS that Victim 2 would not get “ripped-off” and, in response, LEWIS
emailed a link toa USA Weekly article describing the COVID-19 Relief Fund. Victim 2 mistook
the USA Weekly article for the newspaper publication, USA Today, which Victim 2 believed lent
LRG legitimacy and factored into Victim 2’s decision to pay the $995 “reservation fee” for

Business 9 and 10.

Analysis of LEWIS’ Financial Records Reveals Transfer of Likely Victim Funds
into LEWIS’ Bank of America Accounts

54, On April 28, 2020, I received records from BOA related to three accounts held by
LEWIS. The signature card for BOA business account 237035544184 shows the account title
listed as “DBA LEWIS REVENUE GROUP” and “BRANDON LEWIS SOLE PROP.” The
signature line, dated December 28, 2016, identifies LEWIS as “President.” On that same day,
LEWIS also opened business savings account 237035544197 and used the same account title as
the checking account. LEWIS provided his North Carolina Driver’s License bearing #26677686
to operi both accounts. Additionally, BOA records revealed that on October 28, 2019, LEWIS
opened a third BOA account, business checking account 237041857577, in the name of “LEWIS
REVENUE GROUP L.L.C.” Furthermore, the login history for LEWIS’ accounts show that he
accessed the BOA website to log into his account from an electronic device with the IP address
173.94.187.242.,

55. Analysis performed on the Square account ending G013X and LEWIS’ BOA

account ending in 4184 confirms that, between April 17 and 27, 2020, of the 113 Square payments

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 22 of 57

 

 
made by likely victims, 106 of those payments totaling $105,470 were transferred from the Square
account into LEWIS’ BOA account ending in 4184. Additionally, records show that Square
grouped the 106 individual Square payments made by customers related to the Covid-19 Relief
Fund into eleven separate transfers, minus the Square fee (approximately 2.9%), and transferred
the net amount into LEWIS’ BOA account ending in 4184. Table 2 below shows the eleven Square
transfers, date of activity, estimated Square fee conversion, and net amount transferred to LEWIS’

BOA account.

Table 2

Summary of Aggregated Square Transactions and Net to BOA 4184

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of Original Estimated Net Amount'to. No. of
Activity Amount Conversion Rate | Bank Account Payments
4/15/20-4/16/20 $11,940.00 0.970693 $11,590.08 12
4/18/20-4/19/20 $7,960.00 0.970693 $7,726.72 8
4/18/20-4/19/20 $7,960.00 0.970693 $7,726.72. 8
4/19/20-4/20/20 $4,975.00 0.970693 $4,829.20 5
4/20/20 $17,910.00 0.970693 $17,385.12 18
4/21/20-4/22/20 $9,950.00 0.970693 $9,658.40 10
4/22/20 $7,960.00 0.970693 $7,726.72 8
4/22/20-4/24/20 $20,895.00 0.970693 $20,282.64 21
4/24/20-4/25/20 $11,940.00 0.970693 $11,590.08 12
4/26/20-4/27/20 $2,985.00 0.970693 $2,897.52 3
arming “| $995.00 | 0.970693 | $965.84 I
TOTAL | $105,470 $102, 379:04 106

 

 

 

 

 

 

56. A detailed examination of these records shows that LEWIS used monies obtained

in connection with the COVID-19 Relief Fund for personal expenses. Between April 15, 2020
and April 16, 2020, for example, LEWIS received twelve separate incoming payments of $995

from customers paying invoices through Square. Ten of the twelve payments list “Obtain Relief

Case 1:20-mj-00166-JLW Document 1. Filed 06/23/20 Page 23 of 57

 
Grant” as the invoice name. The aggregate amount for all twelve transactions, $11,940, was then

reduced by the aforementioned conversion rate of 0.970693 to account for the Square transaction -

fee. The net amount, $11,590.08, was then transferred to LEWIS’ BOA account ending in 4184
on 4/17/2020 at 7:12 AM. A review of LEWIS’ BOA account ending in 4184 shows that on the
same day he received the incoming Square transfer, he used the BOA debit card associated with
the account ending in 4184 to purchase twenty-two $500 gift cards worth $11,000 and $1,000 in
the form of a “cash back” at a Lowe’s Home Improvement Store (hereinafter “Lowe’s”) located
at 3001 Battleground Avenue, Greensboro, NC 27408. These gift cards are usable in a manner
similar to cash.

57. On May 29, 2020, I contacted Lowe’s investigators regarding the above-mentioned
gift card purchases. Video surveillance from the Lowe’s located at 3001 Battleground Avenue,
Greensboro, NC 27408 on April 17, 2020, shows a white Dodge Charger, with a distinct paint
scheme and custom parts, pull into the parking lot. A black male matching LEWIS’ description
exits the vehicle, enters the store, and walks up to a Lowe’s cashier. The video shows the
individual believed to be LEWIS hand the cashier what appears to be several Lowe’s gift cards.
The individual believed to be LEWIS produces an identification card and a credit card to pay for
the gift cards. The video additionally shows the individual believed to be LEWIS purchase the
gift cards in three separate transactions. The date and time indicated on the surveillance video is
consistent with Lowe’s transactions records associated with purchases made on LEWIS? debit card
associated with the BOA account ending 4184.

58. Records from the North Carolina Department of Motor Vehicles (““NCDMV”)

show that LEWIS has a white Dodge Charger vehicle bearing North Carolina tag HDT-1302

registered in his name. Between April 24, 2020 and June 9, 2020, I conducted surveillance at

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 24 of 57

 

 
LEWIS’ residence on numerous occasions. I repeatedly observed a white Dodge Charger, bearing
North Carolina tag HDT-1302, parked in the front parking lot of the apartment complex.
Additionally, LEWIS’ white Dodge Charger bears the exact same paint scheme and custom parts
as the Dodge Charger seen on the Lowe’s Home Improvement video surveillance.

59. Based on information provided by Lowe’s, at least one of the gift cards was
redeemed at a Lowe’s store in Winston Salem, North Carolina, on or around April 21, 2020. Video
surveillance records associated with the gift card transactions show the individual redeeming the
gift cards as an older white male, which does not match LEWIS’s description.

' 60. Inmy training and experience, individuals who receive money related to a business
transaction and immediately use the funds to purchase numerous gift cards in smaller value
increments over several transactions usually do so in an effort to circumvent Bank Secrecy Act
reporting requirements, and ultimately seéll the gift cards at a discounted rate to receive cash in
order to conceal the origin of the funds.

61. . Analysis of bank records from April 17, 2020 and April 27, 2020, (i.e., the period
of incoming Square transactions described in paragraph 55 reveals that LEWIS executed seven
online banking transfers from his BOA account ending in 4184 to his BOA account ending in

7577, totaling $75,000. See infra at Table 3.

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 25 of 57

 

 
Table 3

LEWIS’ Bank Transfers between BOA Accounts 4184 and 7577

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Square to BOA. Account 4184 | Transfers from BOA

, 4184 to 7577
Date. Amount Date Amount
4/17/2020 $11,590.08
4/20/2020 | $7,726.72
4/20/2020 $7,726.72
4/20/2020 $4,829.20 4/20/2020 _| $18,000.00
4/21/2020 $17,385.12 4/21/2020 $18,000.00
4/22/2020 $9,658.40 4/22/2020 _| $7,000.00
4/23/2020 $7,726.72 4/23/2020 $9,500.00
4/24/2020 $20,282.64 4/24/2020 _| $15,500.00
4/27/2020 $11,590.08 4/27/2020 ° | $4,000.00
4/27/2020 $2,897.52 [4/27/2020 _| $3,000.00
4/27/2020 $965.84 |
‘Total $102,379.04 : Total | $75,000:00

 

 

62. As previously detailed, between April 17, 2020 and April 27, 2020, a total of
$105,470.00 was debited from the Square account ending G013X and credited to BOA 4184 (less
fees). Of those funds, $75,000.00 was transferred from BOA ending 4184 to BOA ending 7577.
As of the through date of available financial records, traced funds attributed to the COVD-19 grant
scheme were $6,570.00, $27,379.00, and $75,000.00 between GO13X, BOA ending 4184, and

"BOA ending 7577, respectively. See infra at Table 4.

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 26 of 57

 

 
Table 4

Trace Summiary of COVID-19 Grant Fees

 

 

 

 

 

 

 

 

 

 

| Pa m an 5 to | ‘Transferred from | Transferred:
DateRange | ¢, ae GO13X | Square G013X to | from BOA 4184
_{ Saneres |.__BOA 4184 to BOA 7577
April 15, 2020 to :
ae 27 oo? ($105,470.00) $102,379.04
“April, 2020" | ($75,000.00) | $75,000.00
Traced Balance | . _$6,570.00| _——_—$27,379.04[ __-$75,000.00°

 

In May 2020, LEWIS Created a New Website — “AmericanRelief.org” — Purporting to
Offer Corporate-Sponsored Covid19-related Small Business Grants of $5,000

63. On May 13, 2020, I discovered that the covid1 9grant.org website was automatically
redirecting visitors to the website americanrelief.org. A review of Namecheap records reveals that
americanrelief.org is hosted by Namecheap and was created by LEWIS on May 3, 2020. The
website lists the title “American Relief Fund” just above the following statement: “$5,000 grants
for every American affected by COVID-19 (until the funds run out),” as shown in Image 1 below.
The website additionally lists the following corporations underneath the heading, “Funded by
Franchisees of America’s Largest Corporation[s]”: McDonald’s, Subway, Re-Max, The UPS
Store, GNC. H&R Block, Papa John’s, and Planet Fitness, and contains well-known logos and/or

trademarks of each such corporation, as shown in Image 2 below. A screenshot of

. AmericanRelief.org as it appeared on May 13, 2020, is attached hereto as Exhibit 3.

 

3 A detailed summary of transactions from April 17 to April 27, 2020, is provided in Table 2..

4 A detailed summary of'the transactions from April 20 to April 27, 2020, is provided in Table 3.

Case 1:20-mj-00166-JLW Document 1 Filed 06/23/20 Page 27 of 57

 

 
Image 1
aT

€ + CG  @ americanrsietcrg wr ¢ @

AmericanRelief.org

 
  
 

American
Relief Fund

$5,000 grants for every American affected
by COVID-19 (until funds run out). Funded
by franchisees of America's largest
corporations.

 

 

 

Image 2

 

Funded by Franchisees of America’s Largest Corporations
SUP = REMIX wurst 8
GNC amen i

https tamericanrefiel_org

 

ST¥2020 American Rete! Fund - $5,000 Grants for Every American

A Few Words From Some of Our Funding Partners

Leneourage everyone to apply for the American Relief Grant. I am happy to be part
of the American Relief Grant program, a program that does not rely on taxpayer's
money. We are coming together to do our part to help you get through this
pandemic.”

KRISTI MILLER, SUBWAY OWNER

Eniglad I was contacted to help fund the American Relief Fund. If you are in need of
relief funds, I recommend you apply as soon as you can.”

‘SAM GERBER, MCDONALD'S OWNER

 

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 28 of 57
As previously mentioned in paragraph 28, Lewis made similar claims regarding corporations
funding the first small business COVID-19 Relief Fund. LEWIS’ purchase of americanrelief.org
on May 3, 2020, offering $5000.00 in relief grants coincided with the $10 Billion in the SBA’s
available EIDL advance grant funds of up to $10,000 each running out on or about May 8, 2020.

64. A review of the “Frequently Asked Questions” section of the americanrelief.org
website makes reference to two email addresses associated with . the domain:
(1) hello@americanrelief.org and (2) media@americanrelief.org. Specifically, the website lists
the following information pertaining to these emails:

Be sure-to add hello@americanrelief.org to your contact list so that
our email notifications do not go to the spam/junk email folder[;]

You -can contact us by sending an email to
hello@americanrelief.org.[;]

For media inquires, including interview requests with franchisees
who helped fund the American Relief Fund, please email us at
media@americanrelief.org.
65. On May 14, 2020, I contacted legal counsel for Planet Fitness World Headquarters,
a. franchisor of health gymnasiums through the United States, regarding claims made on
americanrelief.org about Planet Fitness and any involvement the corporation may have with
LEWIS. Planet Fitness legal counsel responded by stating that they have no affiliation with
LEWIS or the americanrelief.org website.
66. On May 22, 2020, { contacted representatives with The UPS Store, a franchisor of
retail shipping and business service centers, regarding claims made on americanrelief.org about
The UPS Store and any involvement the corporation may have with LEWIS. Representatives with

The UPS Store confirmed the organization has never heard of the americanrelief.org or LEWIS.

Representatives additionally advised that the americanrelief.org organization is not supported by

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 29 of 57 .

 

 
The UPS Store and any claims made by the americanrelief.org website and LEWIS are therefore
false and misleading. |

67. On June 3, 2020, I received a complaint referral regarding americanrelief.org. The
complainant (“Complainant 4”) advised that the apartment complex where he/she resides sent
emails to tenants advising that the website ameticanrelief org is providing individuals with
COVID-19 relief grants. I subsequently called a management representative with the apartment
complex who advised that the property manager (“Property Manager”) sent the email to the tenants
of numerous apartment complexes managed by Property Manager.

68. On June 8, 2020, I spoke with Property Manager who recalled viewing an article
from USA Weekly that discussed the fund and provided me with the following link to the article:
“https://usaweekly.com/home/5000-emergency-grants-available/.” A review of this website
reveals it to be titled, “$5,000 Emergency Grants for Every American.” The article, which contains
a press release date of May 30, 2020, provides information on how individuals can receive a $5,000
emergency grant. Furthermore, the article lists the following corporations as joining together to
provide funding for the program: McDonald’s, Re-Max, The UPS Store, Planet Fitness, Subway,
Papa John’s, H&R Block, and GNC. The article additionally contains hyperlinks that direct users
to the americanrelief.org website in order to apply for the grant. As a result of the USA Weekly
article and Property Manager’s inability to find any concerning or negative information related to
the website, Property Manager decided to forward the link to tenants who, Property Manager
believed, could benefit from receiving a grant such as the one promised on americanrelief.org.

69, On June 12, 2020, I received another complaint referral regarding the website
americanreliefiorg. The complainant, who works in the legal department of the McDonald’s

Corporation (“Complainant 5”), advised that the website americanrelief.org, which purports to

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 30 of 57

 
provide individuals with “American [Relief] Funds,” falsely claims sponsorship by McDonald’s.
Furthermore, the website lists the following quote purportedly from a McDonald’s franchise
owner/operator:

I’m glad I was contacted to help fund the American Relief Fund. If
you are in need of relief funds, | recommend you apply as soon as

you can
SAM GERBER, MCDONALD’S OWNER

70. Complainant 5 was subsequently contacted by law enforcement for additional
information. Complainant 5 stated McDonald’s Corporation is not. sponsoring a COVID-19 grant
fund with americanrelief.org or otherwise. Further, McDonald’s Corporation has no record of a
current or former owner/operator by the name of “Sam Gerber” as quoted on behalf of McDonald’s
on the americanrelief.org website. McDonald’s Corporation legal team has sent a demand letter
to the ISP hosting americanrelief.org, Namecheap, to have the website shut down for misusing the

McDonald’s “Golden Arches” trademark to perpetrate a fraud on consumers.

In June 2020, after Being Contacted by Law Enforcement, LEWIS Contacts Victims
Regarding Potential Refunds

71. On/June 11, 2020, Victim 1, who is referenced in. paragraphs 47-51, contacted me

é

about receiving the following email from brandon@Irg-group.net:

We have a final update. You will be receiving only $3,000 in relief
funds for each company. This is due to the large number of people
that requested funds. Therefore everyone is receiving less. As
promised you aré entitled to a full refund. Even though you will be
refunded, you will still receive the $3,000 in grant funds.

I will disclose the name of the fund once everything is finalized.
Will also inform you when the grant will be dispersed.

Regarding the refund, you have two options:

1) Our credit card company can process the refund. The issue is that
it can take 10 to 14 days to show up in your account. ,
2) You can call your bank/credit card company and request the funds
be returned due to “service not delivered.” You will immediately
receive your funds rather than waiting 10 to 14 days. The bank will
also immediately withdraw the funds from our account. We have to

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 31 of 57

 

 
pay a “chargeback fee” but we are willing to eat that cost for the
sake of you getting your funds back immediately.
Which option do you prefer?
LEWIS sent the email to Victim 1 less than 48 hours after I attempted to interview him at his
residence and the day after he emailed me at my official “.gov” email address regarding the same.
In my training and experience, individuals who attempt to negotiate with victims in a scheme after
being contacted by law enforcement typically understand that they have acted dishonestly and seek
to obfuscate their conduct and/or “buy” time by portraying themselves, and the scheme, as being
legitimate,
72. I was additionally contacted by Victim 2, who is referenced in paragraphs 52 and
53 and who stated that on June 11, 2020, LEWIS sent Victim 2 the exact same email above from
the brandon@Irg-group.net email account.
BACKGROUND CONCERNING EMAIL
73. Based on my training and experience, individuals who execute online schemes
involving victims conducting online payments rely heavily on communicating details of the
scheme with victims via email. This affidavit has addressed the following email correspondence
between LEWIS and victims/complainants, as well as email addresses linked to the scheme, which
show how LEWIS used email addresses (organized by domain) to further the scheme:
a.. The lewisrevenuegroup.com domain: Between the dates of April 15, 2020 and
April 22, 2020, Complainant 1 and 2 received an email from the
brandon@lewisrevenuegroup.com email account regarding information on the
COVID-19 relief fund as well as the https://lewisrevenuegroup.com/relief-
article.html webpage. Victim 1 and 2 initially made contact with LEWIS through
this same email address. This email address is also listed on the press releases
associated with ABNewswire and several other news sources. Additionally,
‘ LEWIS listed the info@lewisrevenuegroup.com as the contact email address for

inquiries on the LRG homepage.

b. The Irg-group.net domain: Between the dates of April 23 and June 11, 2020, Victim
1, Victim 2, and Complainant 3 sent and received numerous emails to and from the

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 32 of 57

 

 
brandon@Irg-group.net email account related to the scheme, which, in the case of
Victim 1 and 2 resulted in a financial loss for both victims.

Cc. The HELP THE MEDIA DOMAIN: Square records link LEWIS’ Square account
with SUBJECT ACCOUNT 1. Additionally, LEWIS listed the SUBJECT
ACCOUNT 2 as the contact email address for inquiries on the helpthemedia.com
homepage.

d. The americanrelief.org domain: the “Frequently Asked Questions” section of the
americanrelief.org website make reference to the following email addresses
associated with © americanrelieforg:  hello@americanreliefiorg and
media@americanrelief.org.

74. Based on my experience and following guidance I sought and received from a team
of two Special Agent-Computer Investigative Specialists (the “SA-CIS Team”) with Internal
Revenue Service Criminal Investigation, I know that domain hosting and email hosting are often
provided by different companies. The SA-CIS Team also traced LEWIS’s website domains
lewisrevenuegroup.com, Irg-group.net, helpthemedia.com, and americanrelief.org to each of the
companies providing email hosting. This was completed through a reverse domain name search
from the website domain and allowed me to identify both mail exchange servers associated with
the emai! addresses as well as the owners of those mail exchange servers.

75... A domain name search of helpthemedia.com identified mail exchange server
mail.helpthemedia.com(0). A domain name search of the mail exchange server provided the IP
address 70.32.23.50. A WHOIS search for this IP address provided information for A2 Hosting,
Inc. (A2HOS) located in Ann Arbor, MI.

76. In my training and experience, email providers generally ask their subscribers to
provide certain personal identifying information when registering for an email account. Such
information can include the subscriber’s full name, physical address, telephone numbers and other

identifiers, alternative email addresses, and, for paying subscribers, means and source of payment

(including any credit or bank account number). In my training and experience, such information

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 33 of 57

 

 
may constitute evidence of the crimes under investigation because the information can be used to
identify the account’s user or users. Based on my training and my experience, I know that, even
if subscribers insert false information to conceal their identity, this information often provides
clues to their identity, location, or illicit activities.

77. In my training and experience, email providers typically retain certain transactional
information about the creation and use of each account on their systems. This information can
include the date on which the account was created, the length of service, records of log-in (i.e.,
session) times and durations, the types of service utilized, the status of the account (including
whether the account is inactive or closed), the methods used to connect to the account (such as
logging into the account via the provider’s website), and other log files that reflect usage of the
account. In addition, email providers often have records of the Internet Protocol address (“IP
address”) used to register the account and the IP addresses associated with particular logins to the
account. Because every device that connects to the Internet must use an IP address, IP address
information can help to identify which computers or other devices were used to access the email.
account.

78. In my training and experience, in some cases, email account users will
communicate directly with an email service provider about issues relating to the account, such as
technical problems, billing inquiries, or complaints from other users, Email providers typically
retain records about such communications, including records of contacts between the user and the
provider’s support services, as well as records of any actions taken by the provider or user as a
result of the communications. In my training and experience, such information may constitute
evidence of the crimes under investigation because, among other things, the information can be

used to identify the account’s user or users as well as victims or complainants,

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 34 of 57

 

 
CONCLUSION
79. Based upon my training and experience and the investigation described above, I
submit that there is probable cause to believe that LEWIS has violated the criminal statutes listed
above and that evidence, fruits, and instrumentalities of these crimes as described in Attachment
B are stored at premises controlled by A2 Hosting, described in Attachment A. Because the
warrant will be served on A2 Hosting, who will then compile the requested records at a time
convenient to it, reasonable cause exists to permit the execution of the requested warrant at any

time in the day or night.

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 35 of 57

 

 
REQUEST FOR SEALING

80. | further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of the
targets of the investigation. Accordingly, there is good cause to seal these documents because
their premature disclosure may give targets an opportunity to flee/continue flight from prosecution,
destroy or tamper with evidence, change patterns of behavior, notify confederates, or otherwise
seriously jeopardize the investigation.

Respectfully submitted,

/s/ Alberto G, Sanabria

Alberto G. Sanabria

Postal Inspector

United States Postal Inspection Service

In accordance with Rule 4,1(b)(2)(A), the Affiant attested under oath to the contents of
this Affidavit, which was submitted to me by reliable electronic means, on this 23rd_day
of June, 2020, at 5:15p.m.

 

 

 

Joe L. Webster
United States Magistrate Judge
Middle District of North Carolina

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 36 of 57

 

 
ATTACHMENT A

Property to Be Searched
This warrant applies to all information associated with brandon@helpthemedia.com
(“SUBJECT ACCOUNT 1”) and info@helpthemedia.com (“SUBJECT ACCOUNT 2” and,
together with SUBJECT ACCOUNT 1, collectively, the “SUBJECT ACCOUNTS”) that are
stored at premises owned, maintained, controlled or operated by A2 Hosting, Inc. (hereinafter “A2

Hosting” or the “Provider”), a company headquartered at 2000 Hogback Rd #6, Ann Arbor,

- Michigan 48105.

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 37 of 57

 

 
ATTACHMENT B
Particular Things to be Seized

I. Information to be disclosed by A2 Hosting, Inc. (the “Provider”)

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, regardless of whether such information is stored, held or
maintained inside or outside of the United States, and including any emails, records, files, logs, or
information that has been deleted but is still available to the Provider, or has been preserved
pursuant to a request made under 18 U.S.C, § 2703(f) on June 17, 2020, the Provider is required
to disclose the following information to the government for each account or identifier listed in
Attachment A:

a. The contents of all emails associated with the account beginning on January 1,.
2020, including stored or preserved copies of emails sent to and from the account, draft emails,
‘the source and destination addresses associated with each email, the date and time at which each
email was sent, and the size and length of each email;

b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of session
times and durations, the date on which the account was created, the length of service, the IP address
used to register the account, log-in IP addresses associated with session times and dates, account
status, alternative email addresses provided during registration, methods of connecting, log files,
and means and source of payment (including any credit or bank account number);

c. The types of service utilized;

d. All records or other information stored at any time by an individual using the

account, including address books, contact and buddy lists, calendar data, pictures, and files;

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 38 of 57

 
e. All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of actions taken; and
f. For all information required to be disclosed pursuant to this warrant, the physical
location or locations where the information is stored.
The Provider is hereby ordered to disclose the above information to the government within

FOURTEEN DAYS of the issuance of this warrant.

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 39 of 57

 

 
| Ik Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence,
instrumentalities, and proceeds of violations of 18 U.S.C. § 1343 (Wire Fraud), § 1956
(Laundering of Monetary Instruments), and § 1957 (Engaging in Monetary Transactions in
Property Derived from Specified Unlawful Activity), involving BRANDON RASHAD LEWIS
and occurring on or after January 1, 2020, including, for the domain listed in Attachment A, in the
form of the following: |

a. Communications between ‘LEWIS and co-conspirators, vendors, financial
institutions, potential victims, and others, related to the violations described above;

b. Evidence indicating how and when the email account was accessed or used, to
determine the geographic and chronological context of account access, use, and events relating to
the crime under investigation and to the email account owner;

c, Evidence indicating the email account owner’s state of mind as it relates to the
crime under investigation;

d. Evidence related to financial transactions relating to the SUBJECT OFFENSES;

e. Evidence of concealment of the SUBJECT OFFENSES;

f. The identity of the person(s) who created or used the user ID, including records that °

help reveal the whereabouts of such person(s).

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 40 of 57

 

 
EXHIBIT |

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 41 of 57

 

 
The Most Important Article You Can Read . Page | of 12

P4

The Most Important
Article You Can Read

Don't lose out on COVID-19 relief funds for your
business.

https://lewisrevenuegroup.com/relief-article.html 4/16/2020
Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 42 of 57

 

 
The Most Important Article You Can Read Page 2 of 12

 

| will share with you two things...

1) How to receive a guaranteed $15,000 relief grant for your small business

from a new COVID-19 relief fund.

2) The huge mistake that completely disqualifies you from receiving the

SBA’s emergency relief grant of up to $10,000.

First, who am I?

My name is Brandon Lewis, President and Founder of investment firm Lewis
Revenue Group. [ was one of the first individuals to make an announcement

about the SBA’s emergency relief grants for small businesses.

Forbes magazine interviewed me on March 17th about the SBA relief grants:

https://lewisrevenuegroup.conr/relief-article.html 4/16/2020

Case 1:20-mj-00166-JLW Document1 Filed 06/23/20 Page 43 of 57

 

 
The Most Important Article You Can Read Page 3 of 12

raya b rans Billionaires Innovation Leadership Money Business

 

To help you understand more about one of the government's bailout
packages, I spoke with Brandon Lewis, President of Lewis Revenue
Group, an investment firm in North Carolina. "Every small business in the
United States has the opportunity to receive a grant up to $10,000 from
the government to help soften the blow of the pandemic," says Lewis.
"This money will not have to be paid back. To be considered for the grant,
you first have to apply for the SBA’s Economic Injury Disaster Loan
(EIDL). The up to $10,000 grant is technically an ‘advance’ on the loan
you are applying for. You can receive the advance whether or not you are

approved for the loan. And it does not have to be paid back."

 

 

 

Click here to read the full article on Forbes. In addition to Forbes, | have
been featured on Inc, Fortune, Business Insider, and many other major

business publications.

Now enough about me. Let’s talk about you.

First, | will discuss the huge mistake that completely disqualifies you from
receiving the SBA’s emergency relief grant of up to $10,000. Secondly, | will
discuss a guaranteed way to receive a $15,000 relief grant for your small

business from a new COVID-19 relief fund.

https://lewisrevenuegroup.com/relief-article.html 4/16/2020
Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 44 of 57
The Most Important Article You Can Read Page 4 of 12

The huge mistake that disqualifies
you

from getting the SBA Grant

I’m.sure by now you have heard about the SBA's small business grant for up

 

to $10,000. Hopefully you have already submitted an application. On
Friday, April 11 the SBA began depositing grants into bank accounts, which

is wonderful news.
Here is the huge mistake that a lot of small businesses are making...

There is a section on the application where you enter your bank account
information. Since the application did not specifically ask for the name on
the bank account, many people assume they can enter any bank account

they want.
Wrong.

People are using bank accounts where the name on the account is
registered to spouses, partners, parent companies, etc. This is a big
mistake. The name on the bank account must match either 1) the name of

the company on the application, or 2) the first and last name of the owner

https://lewisrevenuegroup.com/relief-article.html 4/16/2020
Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 45 of 57

 

 
The Most Important Article You Can Read Page 5 of 12

of the business on the application. If there is no match, you will NOT receive

the grant funds. Your grant deposit will be rejected.

Below are a few examples of instances where people are making this huge

mistake:

Instance #1 - A husband completes the application using his own
information, but enters his wife’s bank account information. Ifthe
husband’s name is not on his wife’s bank account, the grant deposit will be

rejected.

Instance #2 - ACPA completes the application on behalf of his/her client
and uses the client’s information on the application. The CPA enters their
own bank account information with the ultimate goal of forwarding the

funds to their client. Big mistake. The grant deposit will be rejected.

Instance #3 - A parent company called ABC Parent Company owns multiple
businesses. The parent company applies for grants for each individual
business it owns, using information for each business on the application.
The parent company’s bank account information is submitted on each

application. The grant deposit will be rejected.

https://lewisrevenuegroup.com/relief-article html , 4/16/2020
Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 46 of 57

 

 
- The Most Important Article You Can Read Page 6 of 12

In summary, when applying for the emergency grant from the SBA, make
sure the name registered to the bank account you submit matches either 1)
the name of the company on the application, or 2) the first and last name of

the owner of the business on the application.

If you made the mistake I described above, go re-submit your application
ASAP. The SBA will use the information on your most recent application.
Understand that if you have to re-apply, it will push you to the back of the

line.

The last thing | want to mention about the SBA grant is this. The SBA
emergency relief grant is not guaranteed to be $10,000 for every small
business. The grants are based on your number of employees. You get

$1,000 for each employee. So if you have 2 employees, you get $2,000.

Don’t be shocked if you don’t get the full $10,000 if you have less than 10
employees. If you already applied and you didn’t make any mistakes, keep
checking your bank account. The SBA began depositing grants on Friday,
April 11.

Guaranteed $15,000 relief grant from
a brand new COVID-19 relief fund

https://lewisrevenuegroup.com/relief-article.htm] : 4/16/2020
Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 47 of 57

 

 
1

The Most Important Article You Can Read Page 7 of 12

Pay close attention.

| am about to show you how to get a guaranteed $15,000 grant for your
small business (in addition to the SBA grant). Since the COVID-19 pandemic
began, corporations have been launching their own COVID-19 relief funds,

such as Visa, Wells Fargo, Facebook and Sony.

 

There is a brand new COVID-19 relief fund for small businesses that is being
funded by multiple corporations. The corporations.are combining their
funds to create one of the largest corporate funded COVID-19 relief funds to

date.

Every approved small business application will receive exactly $15,000.
Unlike the SBA grants, it doesn’t matter how many employees you have.

Everyone gets $15,000 if your application is approved.

The fund has up to $250 million available for small businesses (and up to
$150 million for individuals). The grants are awarded on a first come first

serve basis.

Here is why you can trust me to provide 100% accurate information about

this new relief fund: Our investment firm set up this COVID-19 relief fund!

https://lewisrevenuegroup.com/relief-article.html 4/16/2020
Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 48 of 57

 

 
The Most Important Article You Can Read Page 8 of 12

Our company, Lewis Revenue Group, worked together with multiple
corporations to organize the largest corporate funded COVID-19 relief fund

to date. You can read about it on USA Weekly, NBC News, CBS News, The

 

Boston Herald, Fox News, and more.

 

In a nutshell, the fund is open to every small business in the United States
with less than 200 employees. The fund will be open for applications early

next month.

The $15,000 grants are awarded on a first come first serve basis. We expect
the grants to be gone within the first few hours of the relief fund being open

for applications.

Over 87 media outlets are lined up to write about the new relief fund as
soon as it is open for applications, including The New York Times, The Wall
Street Journal, CNN, TODAY Show, USA Today, The Washington Post, etc.

How to guarantee yourself $15,000
for your small business
| am allowing a very small number of businesses to purchase a reservation

to receive a grant. With this resérvation, a $15,000 grant will be reserved for

you until you submit your application early next month.

https://lewisrevenuegroup.com/relief-article.html 4/16/2020
Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 49 of 57

 

 
The Most Important Article You Can Read Page 9 of 12

You are guaranteed a $15,000 grant, as long as you have 200 employees or

less.

As the creator and administrator of this relief fund, | have the sole power

and authority to reserve grants for small businesses.

Again, we estimate the grants will be gone within hours of being open for
applications. A reservation gaurantees you a $15,000 grant and you don't

have to worry about missing the short window to submit an application.

reservation for $1200. For all reservation holders, | will send you a link to
the application as soon as the relief fund is open for applications, which is

‘early next month.

i

Once the relief fund is open for applications, your reservation holds your
$15,000 grant for 7 days. If you have a reservation you are guaranteed to be
awarded the $15,000 grant as long as you submit your application within

the first 7 days of the relief fund being open for applications.

Grants will be dispersed via direct deposit beginning two weeks after the

relief fund is open for applications. Everyone that is awarded a grant will

https://lewisrevenuegroup.com/relief-article.html 4/16/2020
Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 50 of 57

 

 
The Most Important Article You Can Read Page 10 of 12

receive an email that instructs you to be on the look out for a direct deposit

at your bank.

be gone within hours of being open for applications. A reservation locks in
your grant and you don't have to worry about missing the short window to

submit an application.

When purchasing a reservation, be sure to submit your primary email
address so you don’t miss our email alerting you that the relief fund is now

‘open for applications.

Click Here to purchase a reservation

 

now

If you have questions, you can email me at

brandon@lewisrevenuegroup.com

 

P.S. | will be providing reservations to only a small number of companies.
As soon as reservations are gone, the opportunity to purchase a reservation

will be removed.

https://lewisrevenuegroup.com/relief-article.htm| 4/16/2020
Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 51 of 57

 

 
The Most Important Article You Can Read . Page 11 of 12

 

 

Contact Us

Email: info@lewisrevenuegroup.com

Phone: 1 (888) 221-9073

Address: 3859 Battleground Ave, Suite 206, Greensboro, NC 27410

© 2020 Lewis Revenue Group - All rights reserved.

https://lewisrevenuegroup.com/relief-article.html 4/16/2020
Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 52 of 57

 

 
EXHIBIT 2

Case 1:20-mj-00166-JLW Document 1 Filed 06/23/20 Page 53 of 57

 

 
 

Lewis Revenue Group

  

 

   

Lewis Revenue Group

Reservation for COVID-19 Relief Grant

 

$1,200.00

 

ad

Q

Secure checkout powered by Square

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 54 of 57
EXHIBIT 3

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 55 of 57

 

 
> Go i amencanratet org w ¥i6

AmericanRelief.org =

 
   
 

American
Relief Fund

§5,000 grants for every American affected
by COVID-19 (until funds run out). Funded
by franchisees of America's largest
corporations.

} tesem More | = piste diane

 

Funded by Franchisees of America’s Largest Corporations
Aa SUP = REAABK — thers store @
saw i

A Few Words From Some of Our Funding Partners

encourage everyone to apply for the American Relief Grant. J am happy to be
part of the American Relief Grant program, a program that does not rely an
taxpayer's money. We are coming together to do our part to help you get Urrough
this pandemic.”

KRIST: MILLER, SUBWAY OWNER

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 56 of 57
I'm glad I was contacted to help find the American Relief Fund. [f you are in need

f

of relief furs, J recormornencd you apply as soon as you can

SAM GCERDEN, pac

*

10

12

15

16

Case 1:20-mj-00166-JLW Documenti Filed 06/23/20 Page 57 of 57

  

ION ALO'S OWNER

Frequently Asked Questions

Whe ts eligible for the Amencan Relief Grant?

How much is the American Rellef Grant?

How do you decide who is awerded ihe Americen Relief Grant?

  

Hi | aen awaried the Amencan Rebel Grant, how do i reaeive the funds?

How tong will you bo ging away $5000 Amorican Relief Granta?

 

Dees the Ameroan Relief Grart hace to be

to, He American Rewer Grant does not have to be paid back

After | apoly will you cetily ce i) fat eweerded or decied Ihe Americar Relief Gren?

   

Hew lang tors it take to be notified fl wes awarded or denied the: Ameriaan Relief Grant?

 

After | apoly, how oo | check my current ¢

Can business oamers apply for Lie Arnerican Pele! Grant?

Once I have been ewerded the American Relel Grant, how tung does if take fer my check to arrive?

Ace these: any restrictinas on how the funds can be used?

Yhat ff imake @ ristske on the apalication? Can I re-apply?

Can | recetve cnore Dien one Americer Reliel Grant?

Hew dnt apply?

i?) have questions, how do | certact you?
